9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
19. (Canceled). 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 19 directed to a method of discharging tablets from a table press non-elected without traverse.  Accordingly, claim 19 has been cancelled.

Allowable Subject Matter
Claims 1-2, 4-5, 7-10 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a tablet press with at least one discharge channel comprising at least one section that expands along a tablet discharge direction, wherein the at least one section that expands is formed from a termination of an upstream constriction from a wall (depicted in element 82 of Figs. 3-5 and described in para. 0043). 
The closest prior art, ADAMS (US 4,066,173), teaches a gate of a tablet discharge defining a first switching position that feeds tablets into a first tablet outlet and at least a second switching position that feeds tablets into at least one second tablet outlet; a control apparatus; and a drive apparatus configured to be actuated by the control apparatus to move the gate from a home position defined as one of the first switching position and the at least a second switching position into a target position defined as a switching position that is not the home position, wherein the gate is moved from the home switching position at a speed of movement toward the target position and, wherein the speed of movement of the gate is reduced before the target position is reached (col. 8, ll. 11-31 and Figs. 5-7).  ADAMS also teaches discharge channel with pivotable gate (id.).  ADAMS also teaches expanding discharge channels upstream or downstream from gates (Fig. 6A).  
However, ADAMS does not teach or suggest wherein the at least one section that expands is formed from a termination of an upstream constriction from a wall, as required by the instant claims.  Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-5, 7-10 and 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743